29 So. 3d 1200 (2010)
Carlos ORTIZ, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-4613.
District Court of Appeal of Florida, Second District.
March 12, 2010.
Carlos Ortiz, pro se.
PER CURIAM.
Carlos Ortiz appeals the summary denial of his motion to remove court condition injunction/restraining order. We treat this appeal as a timely filed petition for writ of certiorari, see Sheley v. Fla. Parole Comm'n, 720 So. 2d 216, 217 (Fla.1998), and deny the petition.
Petition for writ of certiorari denied.
ALTENBERND, WALLACE, and MORRIS, JJ., Concur.